Motion Granted; Order filed June 10, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00070-CR
                                   ____________

                        INIUBONG EBONG, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 351st District Court
                            Harris County, Texas
                        Trial Court Cause No. 1374974

                                   ORDER

      The clerk’s record was filed February 18, 2014. The reporter’s record was
filed March 19, 2014. These records do not include compact discs admitted as
exhibits at trial. Appellant has requested supplementation of the record with the
recordings of appellant’s statements admitted at trial. See Tex. R. App. P. 34.5(c).
In addition, it appears that two other compact discs admitted at trial have not been
made a part of the appellate record. Accordingly, we issue the following order:
       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before June 30, 2014, containing the following:

       1. SX-36, a CD containing employment records;
       2. SX-38, a CD containing cell phone records;
       3. SX-40, a CD-R containing appellant’s statement made at the hospital;
          and
       4. SX-41, a DVD-R containing appellant’s statement made at the police
          department.

       If any omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                       PER CURIAM